DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails discloses or render obvious a quality inspection method for a band-shape glass film comprising all the specific elements with the specific combination including a linear approximation step of calculating with a programmable logic controller an approximate straight line of the end side of the effective portion of the band-shaped glass film formed by the cutting based on a plurality of points different from each other on the end side in each of the plurality of images obtained in the imaging step; a variation calculation step of calculating with the programmable logic controller a variation value of the plurality of points based on the approximate straight line in each of the plurality of images; and an evaluation step of evaluating with the programmable logic controller a linearity of the end side as seen from the upper side to the lower side of the band-shaped glass film based on the plurality of variation values respectively corresponding to the plurality of images in set forth of claim 1, wherein dependent claims 2-8 are allowable by virtue of dependency on the allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



March 11, 2022



							/SANG H NGUYEN/                                                                                          Primary Examiner, Art Unit 2886